Title: To George Washington from Major General Robert Howe, 22 May 1780
From: Howe, Robert
To: Washington, George



Highlands [N.Y.] 22d may 1780

The season for taking the Field my Dear General is now arriving, and as I have had my Tour of Duty at this Garrison in a situation as perplexing as anxious, may I venture to hope that when Field Operations do take place, I may not be kept at this Garrison unless Actual service at it should happen. If I know my self at all, and if as a soldier I have any merit, it lies rather in Field service than in what I now have, and in that I can be most useful I should most desire to be Employd. I have never Ask’d for, nor do I like recess, and therefore if this should be a situation of Ease, there are those who probably will like it better than I shall, whose Constitutions require more fixt situation to preserve them, to whom it will therefore be an indulgence, and whose Habits and turn of mind are better fitted to the Extensive details requisite here. The perfect Knowledge I have, both of the Country and people on the lines, the chain of intelligence I have Establish’d, and many other Circumstances may probably Enable me to be of as much service there or any where in Advance as in Any other place. But all this is As you please, where ever I happen to be, or in whatever Situation, my utmost Efforts may be depended upon, for be assur’d dear Sir that in what ever manner you shall Choose to dispose of me, I shall be as confident of its propriety as ready to submit to it, nor is it possible for you to give me an order that I shall not chearfully Obey. Excuse My General the Application I make, it is not so much to have my own inclination Gratified, as candidly to set forth in what manner I conceive I can best serve my country, a conduct which Honesty and true Patriotism Exact of Every man. I have the Honour to be Dear sir with the Greatest Respect and warmest affection you[r] Excellency’s most obt hum. servt

R. Howe


p.s. I write in great hurry Excuse any Blunders.

